 

3960 Howard Hughes Parkway, Suite 600

Las Vegas, Nevada 89169

oOo fof NSN HD wn F&F WD HNO —

mw NH NY NY NY NN NY NN NON | | Ff FP FF FF F- - hhc
on KH UN BB WY NO KH GD OO NN DH FF Ww Nn |

 

Case 3:17-cv-00699-LRH-CBC Document 80 Filed 08/21/19 Page 1of3

TYSON & MENDES LLP

THOMAS E. MCGRATH

Nevada Bar No. 7086

Email: tmcgrath@tysonmendes.com
CHRISTOPHER A. LUND

Nevada Bar No. 12435

Email: clund@tysonmendes.com

3960 Howard Hughes Parkway, Suite 600
Las Vegas, Nevada 89169

Tel: (702) 724-2648

Fax: (702) 938-1048

Attorneys for Defendant Curti Ranch Two Maintenance Association, Inc.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
NATIONSTAR MORTGAGE LLC, Case No. 3:17-cv-00699-LRH-CBC
Plaintiff, DEFENDANT CURTI RANCH TWO
MAINTENANCE ASSOCIATION, INC.’S
VS. MOTION FOR LEAVE REQUESTING
TELEPHONIC APPEARANCE FOR
CURTI RANCH TWO MAINTENANCE INSURANCE REPRESENTATIVE AT
ASSOCIATION, INC.; SFR INVESTMENT SEPTEMBER 9, 2019
POOL 1, LLC SETTLEMENT CONFERENCE
Defendants.

 

 

Defendant CURTI RANCH TWO MAINTENANCE ASSOCIATION, INC. (“Curti
Ranch”), by and through counsel, the law firm Tyson & Mendes LLP, hereby submits its Motion
for Leave Requesting Telephonic Appearance (“Motion”) as follows:

The sole remaining cause of action asserted against Curti Ranch is for quiet
title/declaratory judgment. As the homeowner association, Curti Ranch does not claim any
interest in the property at issue, 480 Cicada Court, Reno, Nevada (the “Property”). Furthermore,
Curti Ranch takes no position on the legal effects of the foreclosure sale at issue with regard to
Plaintiff Nationstar’s first deed of trust, as the foreclosure sale was made without warranty.

Thus, Curti Ranch is, in essence, a disinterested party with regard to the equitable relief
sought by the other parties. Regardless, Counsel for Curti Ranch, Christopher A. Lund, will
appear in person at the Settlement Conference in Reno, Nevada with settlement authority.

In addition, Curti Ranch’s insurance representative from American Family Insurance
Company resides and works in Phoenix, Arizona. If allowed by the Court, the insurance

1

 
 

3960 Howard Hughes Parkway, Suite 600

Las Vegas, Nevada 89169

o on Dn Uhr F&F WY KN

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-00699-LRH-CBC Document 80 Filed 08/21/19 Page 2 of 3

representative, with full settlement authority, would be able to attend the whole settlement
conference telephonically.
Therefore, Counsel respectfully requests permission for Curti Ranch’s insurance
representative to appear telephonically for the September 9, 2019 Settlement Conference.
DATED this 21 day of August 2019.
TYSON & MENDES LLP

/s/ Christopher A. Lund

THOMAS E. MCGRATH

Nevada Bar No. 7086

CHRISTOPHER A. LUND

Nevada Bar No. 12435

3960 Howard Hughes Parkway, Suite 600
Las Vegas, Nevada 89169

Tel: (702) 724-2648

Attorneys for Defendant Curti Ranch Two
Maintenance Association, Inc.

 

DATED: é/ LOL 7

 

 
 

3960 Howard Hughes Parkway, Suite 600

Las Vegas, Nevada 89169

oOo co NY DB nH F&F WD NHN —

oN NON AW Bk Ww ND |= Oo OO ON KH AWN F&F Ww NY | O&O

 

Case 3:17-cv-00699-LRH-CBC Document 80 Filed 08/21/19 Page 3 of 3

CERTIFICATE OF SERVICE
The undersigned, an employee of Tyson & Mendes LLP, hereby certifies that on the 21*
day of August 2019, a copy of the foregoing DEFENDANT CURTI RANCH TWO
MAINTENANCE ASSOCIATION, INC.’S MOTION FOR LEAVE REQUESTING
TELEPHONIC APPEARANCE FOR INSURANCE REPRESENTATIVE AT
SEPTEMBER 9, 2019 SETTLEMENT CONFERENCE, was served electronically to all

parties of interest through the Court's CM/ECF system as follows:

Melanie D. Morgan, Esq. Diana S. Ebron, Esq.

Email: melanie.morgan@akerman.com Email: diaia@kgelegal.com
Donna M. Wittig, Esq. Jacqueline A. Gilbert, Esq.

Email: donna.wittig@akerman.com Email: jackie@kgelegal.com
AKERMAN LLP Karen L. Hanks, Esq.

1635 Village Center Circle, Suite 200 Email: karen@kgelegal.com

Las Vegas, NV 89134 KIM GILBERT EBRON
Attorneys for Plaintiff Nationstar Mortgage 7625 Dean Martin Drive, Suite 110
LLC Las Vegas, NV 89139

Attorneys for SFR Investments Pool 1, LLC

/s/ Kathryn Savage-Koehm
An employee of Tyson & Mendes LLP

 
